POLLOCK, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
This was an action for personal injuries. Freda Taylor was riding in the front seat of a Ford car operated by her husband, when the Ford was struck by another car at a street intersection. During the trial one of the relatives talked to one of the jurors about the *662condition of the latter’s wife, who was then in the hospital. No witnesses testified except Taylor and her husband and Hartzell as to the rate of speed that the two cars were going at the time of the collision. The jury returned a verdict for Taylor, whereupon Hartzell prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys — Emmons & Emmons, for Taylor; Henderson & Barrett, for Hartzell; all of Youngstown.
1. As nothing was said between the juror and the relatives of the defendant of a prejudicial nature, and as counsel for the plaintiff did not object to proceedings with the juror, no prejudicial error was committed in this respect.
2. As the jury is presumed to know the meaning of common words, a failure to define the word “accident” was not prejudicial error.
3. As the jury found in answer to a special interrogatory that the plaintiff was not guilty of contributory negligence, the plaintiff cannot complain of any error in the court’s charge in that respect.
4. It cannot be said that the verdict was manifestly against the weight of the evidence.